          Case 1:20-cv-10969-DJC Document 11 Filed 11/10/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________
                                        )
KELECHI LINARDON,                       )
                                        )
                     Plaintiff,         )
                                        )
      v.                                ) CIVIL ACTION NO. 20-10969-DJC
                                        )
JUSTICE GABRIELLE R. WOLOHOJIAN, )
                  Defendant.            )
                                        )
________________________________________)

                                MEMORANDUM AND ORDER

CASPER, J.                                                               November 10, 2020

       Pro se plaintiff Kelechi Linardon (“Linardon”) filed this action against Massachusetts

Appeals Court Justice Gabrielle R. Wolohojian (“Justice Wolohojian”), D. 1, and filed a renewed

motion to proceed in forma pauperis. D. 10. For the reasons stated below, the Court allows the

motion to proceed in forma pauperis and dismisses the action without prejudice under Rooker-

Feldman doctrine and Younger abstention doctrine.

I.     Background

       Linardon alleges that on September 25, 2019, she filed a motion for Justice Wolohojian to

recuse herself from presiding over Linardon’s cases before the Massachusetts Appeals Court. On

October 21, 2019, Wolohojian purportedly dismissed two pending appeals “in retaliation” for

filing the motion to recuse.1




1
  The Court takes judicial notice of two appeals in which Linardon was an appellant that were
dismissed by three-justice panels that included Justice Wolohojian on October 21, 2019. See
Linardon v. Birmingham-Anadu, 96 Mass. App. Ct. 1105 (2019), rev. denied, 484 Mass. 1104
(2020); Cliffside Realty Assocs. LLP v. Linardon, 96 Mass. App. Ct. 1105 (2019), rev. denied sub
          Case 1:20-cv-10969-DJC Document 11 Filed 11/10/20 Page 2 of 5



       On October 29, 2019, Linardon, as alleged, wrote to the chief judge of the Massachusetts

Appeals Court complaining of the purported retaliatory conduct. D. 1 at 2. Linardon claims that

since then Justice Wolohojian allegedly has continued to retaliate against Linardon in handling her

cases. Id. Linardon claims that Wolohojian violated judicial ethical canons. D. 1 at 4-5. She

states that Wolohojian mistreated her based upon “race, disability or advocacy opinion”,

“displayed obvious bias toward [Linardon] as [a] person of color and as [a] person with disability”

and “engaged in egregious discrimination against [Linardon] racially. . . and on [her] disabilities..

.” D. 1 at 6-8. Linardon does not provide any factual allegations as to the racial and disability

discrimination, but claims to be aggrieved by the results in her civil actions before that tribunal.

Specifically, Linardon seeks (1) for this Court to vacate the judgments entered in her three state

cases; (2) to “nullify the judgments” and issue a “mandate” to the trial court to rehear those case;

(3) to “recall the cause” and apparently act as the state trial court, (4) apparently set aside the

doctrine of absolute judicial immunity2 as to Justice Wolohojian and grant relief by equity; (5)

issue an injunction against Wolohojian from violating Linardon’s constitutional rights and declare

court practices unconstitutional; (6) enjoin Wolohojian from “influencing other judges”; and (7) a

“protection order” from being harmed by Judge Wolohojian. D. 1 at 9-10.




nom. Cliffside Realty Tr. v. Linardon, 483 Mass. 1108 (2020). The Supreme Judicial Court
denied further appellate review in both cases.
2
    The doctrine of absolute judicial immunity for monetary damages claims is firmly established
in the First Circuit. Just last year, the First Circuit explained that “[t]he breadth of the protection
is fulsome, shielding judges even when [as alleged here] their actions are malicious, corrupt,
mistaken, or taken in bad faith; its purpose not to buffer bad judges but ‘for the benefit of the
public, whose interest it is that the judges should be at liberty to exercise their functions with
independence and without fear of consequences.’” Zenon v. Guzman, 924 F.3d 611, 616 (1st
Cir. 2019) (quoting Pierson v. Ray, 386 U.S. 547, 554 (1967)).
                                                    2
            Case 1:20-cv-10969-DJC Document 11 Filed 11/10/20 Page 3 of 5



II.    Discussion

       A.       Linardon’s Renewed Motion for Leave to File In Forma Pauperis

       Linardon’s renewed motion for leave to proceed in forma pauperis (D. 10) is hereby

ALLOWED. Because Linardon is proceeding in forma pauperis the complaint is subject to

screening pursuant to 28 U.S.C. §1915(e). Pursuant to Section 1915(e), this Court must “dismiss

the case at any time if the court determines that . . . the action . . . fails to state a claim on which

relief [can] be granted, or . . . seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. §1915(e)(2). In addition, “[i]f the court determines at any time that lacks

subject matter jurisdiction, the court must dismiss the action.”           Fed. R. Civ. P. 12(h)(3).

Linardon’s pro se complaint is “liberally construed” and “held to less stringent standard than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation and

quotations omitted).

       B.       Linardon’s Action is Dismissed Without Prejudice under Rooker Feldman
                Doctrine and Younger Abstention Doctrine.

       As explained below, this action must be dismissed for lack of jurisdiction or abstention

because Linardon is seeking for this Court to review and reject state court judgments and interfere

with ongoing state-court proceedings.

       First, this Court is without jurisdiction to review and reject state court judgments. “Under

the Rooker-Feldman doctrine, lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.” Tyler v. Supreme Judicial Court of Massachusetts,

914 F.3d 47, 50 (1st Cir. 2019) (citation and quotations omitted). It applies where “the losing

party in state court filed suit in federal court after the state proceedings ended, complaining of an

injury caused by the state-court judgment and seeking review and rejection of that judgment.” Id.


                                                   3
          Case 1:20-cv-10969-DJC Document 11 Filed 11/10/20 Page 4 of 5



Here, Linardon is seeking relief from this Court that is barred under Rooker-Feldman doctrine

where Linardon: (1) is the losing party in her Massachusetts state-court actions, (2) claims her

injuries are caused by the state-court judgments issued in those actions, (3) filed this action after

those Massachusetts proceedings ended, and (4) seeks review and rejection those judgments.

       Second, to the extent that she has remaining claims in state court proceedings, this Court

will abstain from exercising jurisdiction that would interfere with Linardon’s pending

Massachusetts state court cases under Younger abstention doctrine. See Younger v. Harris, 401

U.S. 37(1971). “Based on principles of comity, the doctrine instructs that, unless there are

extraordinary circumstances, federal courts should not interfere with ongoing state-court

litigation.” Verizon New England, Inc. v. Rhode Island Dep't of Labor & Training, 723 F.3d 113,

116 (1st Cir. 2013). Abstention is appropriate “when the requested relief would interfere (1) with

an ongoing state judicial proceeding; (2) that implicates an important state interest; and (3) that

provides an adequate opportunity for the federal plaintiff to advance his federal constitutional

challenge.” Id. “Younger abstention is even appropriate where litigants claim violations of

important federal rights . . .as long as the federal claims can be raised and resolved somewhere in

the state process.” Burnham v. Commonwealth, 279 F. Supp. 3d 368, 369–70 (D. Mass. 2018)

(citations and quotations omitted, emphasis in original). “Except in the most extraordinary cases,

a federal court must presume that state courts, consistent with the imperatives of the Supremacy

Clause, see U.S. Const. art. VI, are fully competent to adjudicate federal constitutional and

statutory claims properly presented by the parties.” Casa Marie, Inc. v. Superior Court of Puerto

Rico for Dist. of Arecibo, 988 F.2d 252, 262 (1st Cir. 1993). Here, it appears that Linardon seeks

to have this Court interfere with her ongoing state court actions. Ongoing state civil actions

implicate an important state interest and the Massachusetts courts provide an adequate opportunity
                                                 4
            Case 1:20-cv-10969-DJC Document 11 Filed 11/10/20 Page 5 of 5



for Linardon to advance her federal challenges.         The Court will abstain from exercising

jurisdiction over those claims.

III.   Conclusion and Order

       Based on the foregoing, it is hereby ORDERED that:

       1.       Linardon’s renewed Motion for Leave to Proceed in forma pauperis, D. 10,

is ALLOWED.

       2.       Linardon’s action is DISMISSED without prejudice.

       3.       The Clerk is directed enter a separate order of dismissal without prejudice.

       So Ordered.
                                                       /s/ Denise J. Casper
                                                      DENISE J. CASPER
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
